Case 0:19-cv-60597-DPG Document 174 Entered on FLSD Docket 09/24/2020 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

   ROBERT HOSSFELD, individually                        CASE NO. 0:19-cv-60597-DPG
   and on behalf of others similarly situated,

                   Plaintiff
  v.

   AMERICAN FINANCIAL SECURITY
   LIFE INSURANCE COMPANY, ET AL,

              Defendants.
  ___________________________________/

    DEFENDANTS’ UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME AND
   PAGE LIMITATIONS FOR THEIR REPLY IN SUPPORT OF THEIR JOINT MOTION
           TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

              Defendants, American Financial Security Life Insurance Company, Federal Insurance

       Company, Health Insurance Innovations, Inc., Med-Sense Guaranteed Association, National

       Congress of Employers, Inc., National Benefit Builders, Inc., Rx Helpline LLC, and Teledoc

       Health, Inc. (“Defendants”), by and through their undersigned counsel, hereby move, on an

       unopposed basis, for an extension of time to file a Reply in support of their Joint Motion to

       Dismiss Plaintiff’s Second Amended Complaint and to extend the page limitations applicable

       to that Reply. (ECF No. 153). In support thereof, Defendants state as follows:

              1.     Defendants filed their Joint Motion to Dismiss on June 8, 2020. (ECF 153).

              2.     Plaintiff filed his Response in Opposition (“Opposition”) on September 4,

       2020. (ECF No. 173).

              3.     Defendants’ deadline to file their Reply in support of their Joint Motion to

       Dismiss is therefore September 25, 2020. (ECF No. 172).

              4.     Due to the need to coordinate the arguments of eight different Defendants, the



                                                    1
Case 0:19-cv-60597-DPG Document 174 Entered on FLSD Docket 09/24/2020 Page 2 of 4




    Defendants need an additional fourteen (14) days within which to file their Reply.

           5.      There is good cause for the additional time requested, and the extension is not

    sought to delay the otherwise prompt resolution of this dispute.

           6.      By leave of Court and with the consent of the Defendants (ECF 167, 172), the

    Plaintiff’s Opposition was forty (40) pages. (ECF 173). The Reply Brief is currently limited

    to 10 pages. S.D. Fla. L.R. 7.1(c)(2). Due to the need to present the joint arguments of eight

    (8) parties, the Defendants require leave to file a 25-page Reply. An extension of the page

    limitations would enable the Defendants to respond to the forty (40) pages of argument raised

    by the Plaintiff in the Opposition.

          WHEREFORE, Defendants respectfully request that this Court enter an Order

    extending the time to file their reply in support of their Joint Motion to Dismiss, extending the

    page limitations to twenty-five (25) pages, and rendering such other and further relief as may

    be appropriate. A proposed order is attached hereto as Exhibit A.

                              LOCAL RULE 7.1(a)(3) CERTIFICATION

           We hereby certify as counsel for the moving parties, that Defendants have conferred

    with counsel for Plaintiff and that Plaintiff does not oppose the relief requested herein.




                                                   2
Case 0:19-cv-60597-DPG Document 174 Entered on FLSD Docket 09/24/2020 Page 3 of 4




  Respectfully Submitted,                 Dated: September 24, 2020



   By: Zachary Foster                           By: John L. McManus
      Zachary Foster, Esq.                         John L. McManus, Esq.
      Florida Bar No. 111980                       Florida Bar No. 0119423
      Email: Zachary.foster@quarles.com            Email: mcmanusj@gtlaw.com
      Gregory T. Everts, Esq.                      Stephanie Peral, Esq.
      Admitted Pro Hac Vice                        Florida Bar No. 119324
      Gregory.everts@quarles.com                   Email: perals@gtlaw.com
      QUARLES & BRADY LLP                          GREENBERG TRAURIG, P.A.
      101 E. KENNEDY BLVD, SUITE 3400              333 S.E. 2nd Avenue
      TAMPA, FL 33602                              Suite 4400
      TELEPHONE: (813) 387-0300                    Miami, Florida 33131
     Attorneys for Defendant, Teledoc              Telephone: (305) 579-0500
     Health, Inc.                                  Attorneys for Defendant, American
                                                   Financial Security Life Insurance
                                                   Company




                                            3
Case 0:19-cv-60597-DPG Document 174 Entered on FLSD Docket 09/24/2020 Page 4 of 4




   By: John P. Kelly                            By: Garry W. O’Donnel
      John P. Kelly, Esq.                          Garry W. O’Donnell, Esq.
      Florida Bar No. 284289                       Florida Bar No. 0478148
      SOTO LAW GROUP, P.A.                         GREENSPOON MARDER LLP
      2400 E. Commercial Blvd., Suite 400          One Boca Place
      Fort Lauderdale, Florida 33308               2255 Glades Road, Suite 400-E
      Telephone: (954) 567-1776                    Boca Raton, Florida 33431
      Email: john@sotolawgroup.com                 Telephone: (561) 994-2212
      Attorneys for Defendant, Federal             Email: garry.odonnell@gmlaw.com
      Insurance Company                            Attorneys for Defendant,
                                                   Health Insurance Innovations, Inc. and RX
                                                   Helpline LLC

   By: Thomas J. Cunningham                     By: Josef M. Mysorewala
      Thomas J. Cunningham, Esq.                   Josef M. Mysorewala, Esq.
      Florida Bar No. 121997                       Florida Bar No. 105425
      Email: TCunningham@lockelord.com             LAW OFFICE OF JOSEF M. MYSOREWALA,
      Michael P. De Simone, Esq.                   PLLC
      Florida Bar No. 119739                       770 S Dixie Highway, Suite 113
      Email: Michael.DeSimone@lockelord.com        Miami, Florida 33146
      Rebecca K. Marine, Esq.                      Telephone: (305) 356-1031
      Florida Bar No. 1002503                      Email: josefm@lawjmm.com
      Email: Rebecca.Marine@lockelord.com          Attorneys for Defendant,
      LOCKE LORD LLP                               National Congress of Employers, Inc. and
      777 South Flagler Tower                      National Benefit Builders, Inc.
      West Palm Beach, Florida 33401
      Telephone: (561) 833-7700                    Charles J. Messina, Esq.
      Attorneys for Defendant, Med-Sense          Admitted Pro Hac Vice
      Guaranteed Association                      Email: cmessina@genovaburns.com
                                                  GENOVA BURNS LLC
                                                  494 Broad Street
                                                  Newark, New Jersey 07102
                                                  Telephone: (973) 533-0777




                                            4
